--------------------------------------------------------------------------------



Exhibit 10.1 

MANAGEMENT STOCK POOL AGREEMENT 

THIS AGREEMENT is dated for reference this 7th day of June, 2005 

AMONG:     

TERAX ENERGY, INC., a body corporate formed pursuant to the laws of the State of
Nevada and having an office for business located at 9600 Great Hills Trail,
Suite 150W, Austin Texas 78759

(the “Company”)

  AND:  

 

THE SHAREHOLDERS OF TERAX ENERGY, INC. listed in Schedule “A” hereto

(the “Shareholders”)


WHEREAS:    A.  The Company is primarily engaged in the business of locating,
acquiring and  developing oil and natural gas properties;    B. 
The Company’s common stock is registered under Section 15(d) of the Securities 
Exchange Act of 1934, as amended (the “Exchange Act”) and the Company’s  common
stock is quoted on the NASD "Bulletin Board” under the symbol “TXEI”; 
  C. 
The shareholders of the Company own the shares of the Company’s common  stock as
listed in Schedule “A” attached hereto and are duly appointed officers  and/or
directors of the Company; 
  D. 
In order to ensure that the management of the Company has the proper  incentives
to enhance the Company’s performance, management of the  Company have agreed to
the escrow, lock-up, performance criteria and return to  treasury provisions
provided for herein. 


NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the premises
and the mutual covenants, agreements, representations and warranties contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:

ARTICLE 1
DEPOSIT OF SHARES INTO ESCROW

Each Shareholder covenants and agrees to and in favor of the Company that he or
she shall cause the certificates representing the Shares to be deposited with
Phillip A. Wylie, Esq. (the “Escrow Agent”) on and subject to the terms of the
Management Stock Pool Escrow Agreement in the form attached hereto as Schedule
“B”.

--------------------------------------------------------------------------------

2

ARTICLE 2
ESCROW TERMS

No Options, etc.

2.01 Each Shareholder covenants and agrees to and in favor of the Company that,
for so long as the Shares issued to them hereunder are held in escrow pursuant
to the terms hereof, they will not option, pledge, hypothecate or otherwise
agree to transfer such Shares in any manner whatsoever.

Return to Treasury – Termination or Resignation

2.02 The Shares will be returned to the treasury of the Company as follows:    
(a)     
in the event that a particular Shareholder who is an employee of the Company
ceases to be an employee of the Company either by resignation or through
termination by the Company for Cause (as that term is defined in the particular
Shareholders’ employment agreement) on or before December 31, 2007 (the “Outside
Date”), all of the Shares held in escrow on account of that particular
Shareholder and not released to that particular Shareholder pursuant to section
2.03 hereof are to be returned to the treasury of the Company without
consideration; and
    (b)     
in the event that a particular Shareholder who is a director of the Company
resigns as a director of the Company on or before the Outside Date, all of the
Shares held in escrow on account of that particular Shareholder and not released
to that particular Shareholder pursuant to section 2.03 hereof are to be
returned to the treasury of the Company without consideration.

Release from Escrow- Performance Milestones

2.03 Any Shares not returned to treasury of the Company pursuant to section
2.02  hereof will be released from escrow as follows:      (a)
in the event that the Company, as at December 31, 2005, has achieved both of the
following performance milestones) 1/3 of the Shares deposited into escrow on
account of that particular Shareholder are to be released to that Shareholder
      (i)
the Company, based solely upon its audited financial statements for the year
ended December 31, 2005, as filed with the Securities and Exchange Commission
(the “2005 Statements”) has total proved oil, gas, and condensate reserves
(“Total Proved Reserves”), as estimated by a competent third-party engineering
firm, of not less than 3,515 million cubic feet of gas equivalent recoverable
(“MMCFE”). For the purposes of this calculation and those to follow in this
agreement, oil and condensate shall be converted to equivalent gas on the basis
of the generally accepted accounting practice of one (1) barrel of oil or
condensate per six (6) thousand cubic feet of gas (“MCF”), and


--------------------------------------------------------------------------------

3

    (ii)     
the Company, as determined by the Company’s auditor in conjunction with the
preparation of the 2005 Statements, has achieved, or should have achieved, an
average MCF per day production rate for the thirty days immediately prior to
December 31, 2005 of not less than 1,090 MCF per day. To the extent the Company
did not achieve this threshold but was capable of doing so, as estimated by a
competent third-party engineering firm, were it not for infrastructure
considerations beyond the control of the Company, or for then prevailing market
considerations, this threshold shall be deemed to have been met (the “Market
Consideration Test”);
    (b)
in the event that the Company, as at December 31, 2006, has achieved both of the
following performance milestones 1/3 of the Shares deposited into escrow on
account of that particular Shareholder are to be released to that Shareholder
      (i)     
the Company, based solely upon its audited financial statements for the year
ended December 31, 2006, as filed with the Securities and Exchange Commission
(the “2006 Statements”) has Total Proved Reserves, as estimated by a competent
third-party engineering firm, of not less than 36,700 MMCFE, and
      (ii)     
the Company, as determined by the Company’s auditor in conjunction with the
preparation of the 2006 Statements, has achieved, or should have achieved, an
average MCF per day production rate for the thirty days immediately prior to
December 31, 2006 of not less than 14,857 MCF per day, subject to the Market
Consideration Test;
    (c)
in the event that the Company, as at December 31, 2007, has achieved both of the
following performance milestones 1/3 of the Shares deposited into escrow on
account of that particular Shareholder are to be released to that Shareholder
      (i)     
the Company, based solely upon its audited financial statements for the year
ended December 31, 2007, as filed with the Securities and Exchange Commission
(the “2007 Statements”) has Total Proved Reserves, as estimated by a competent
third-party engineering firm, of not less than 65,875 MMCFE, and
      (ii)     
the Company, as determined by the Company’s auditor in conjunction with the
preparation of the 2007 Statements, has achieved, or should have achieved, an
average MCF per day production rate for the thirty days immediately prior to
December 31, 2007 of not less than 29,930 MCF per day, subject to the Market
Consideration Test;
    (d) in the event that the Company, as at December 31, 2007, has achieved
both of the following performance milestones (collectively the “2007 Catch-up
Performance Milestones”) all of the Shares then held in escrow on account are to
be released to the Shareholders:


--------------------------------------------------------------------------------

4

    (i)
the Company, based solely upon the 2007 Statements has Total Proved Reserves, as
estimated by a competent third-party engineering firm, of not less than 109,791
MMCFE, and
      (ii)
the Company, as determined by the Company’s auditor in conjunction with the
preparation of the 2007 Statements, has achieved, or should have achieved, an
average MCF per day production rate for the thirty days immediately prior to
December 31, 2007 of not less than 49,882 MCF per day, subject to the Market
Consideration Test; and
    (e)  
in the event that the Company, as at March 31, 2008, has achieved (based upon
its unaudited interim financial statements for the three months ended March 31,
2008, as filed with the Securities and Exchange Commission and confirmed by the
Company’s auditor) both of the 2007 Catch-up Performance Milestones all of the
Shares then held in escrow on account are to be released to the Shareholders,
provided that in the event that the 2007 Catch-up Performance Milestones are not
met, the costs incurred by the Company in confirming the Total Proved Reserves
and MCF per day production rate shall be born by the Shareholders (in proportion
to the number of Share held in escrow for each Shareholder as at March 31, 2008)
unless the actual Total Proved Reserves and MCF per day production rate as at
March 31, 2008 are within 10% of the 2007 Catch-up Performance Milestones.

2.04 All Shares to be released from escrow pursuant to section 2.03 hereof are
to be released within thirty days of the date on which the annual reports
containing the 2005, 2006, 2007 Statements or 2008 Interim Statements (as the
case may be) are filed with the Securities and Exchange Commission.

Release from Escrow - Change of Control

2.05 In the event of a Change of Control (as hereinafter defined) occurs on or
before the Outside Date, all of the Shares then held in escrow are to be
released to the Shareholders. For the purposes of this section 2.05, “Change of
Control” means:
    (a)
the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act")) (a "Person") of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of either (i)
the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”), or (ii) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the "Outstanding Company Voting Securities"); provided,
however, that the following acquisitions shall not constitute a Change of
Control: (i) any acquisition directly from the Company, (ii) any acquisition by
the Company, (iii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company, or (iv) any acquisition by any corporation pursuant to a
transaction which complies with the following clause (b);


--------------------------------------------------------------------------------

5

  (b)
the approval by the shareholders of the Company of a reorganization, merger,
share exchange or consolidation (a "Business Combination"), in each case,
unless, following such Business Combination, all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company through one or more subsidiaries); or
    (c)
the approval by the shareholders of the Company of (i) a complete liquidation or
dissolution of the Company, or (ii) the sale or other disposition of all or
substantially all of the assets of the Company unless, following such sale or
other disposition more than 50% of, respectively, the then outstanding shares of
common stock of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then beneficially owned, directly or indirectly, by
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such sale or other disposition.

2.06 All Shares to be released from escrow pursuant to section 2.05 hereof are
to be released within thirty days of the date on which the Change of Control
occurs.

Return to Treasury

2.07 Any Shares held in escrow on the Outside Date which have not been returned
to treasury of the Company pursuant to section 2.02 hereof and are not to be
released from escrow pursuant to sections 2.03 or 2.05 hereof will be returned
to treasury for cancellation without consideration within thirty days of the
date on which the quarterly report containing the 2008 Interim Statements is
filed with the Securities and Exchange Commission.

Voting Rights

2.08 Notwithstanding the deposit of the Shares into Escrow, the Shareholders
shall enjoy the full right to vote the Shares as they see fit unless such Shares
are to be returned to treasury pursuant to the terms hereof.

--------------------------------------------------------------------------------

6

     ARTICLE 3
GENERAL PROVISIONS

Arbitration

3.01 The parties hereto shall attempt to resolve any dispute, controversy,
difference or claim arising out of or relating to this Agreement by negotiation
in good faith. If such good faith negotiation fails to resolve such dispute,
controversy, difference or claim within thirty (30) days after any party
delivers to any other party a notice of its intent to submit such matter to
arbitration, then any party to such dispute, controversy, difference or claim
may submit such matter to arbitration.

Any action or proceeding seeking to enforce any provision of, or based upon any
right arising out of, this Agreement shall be settled by binding arbitration by
a panel of three (3) arbitrators in accordance with the Commercial Arbitration
Rules of the American Arbitration Association and governed by the laws of the
State of Texas (without regard to the choice-of-law rules or principles of that
jurisdiction). Judgment upon the award may be entered in any court located in
the State of Texas, and all the parties hereto hereby consent to submit to the
jurisdiction of such courts and expressly waive any objections or defense based
upon lack of personal jurisdiction or venue.

Each of the plaintiff and defendant party to the arbitration shall select one
(1) arbitrator (or where multiple plaintiffs and/or defendants exist, one (1)
arbitrator shall be chosen collectively by such parties comprising the
plaintiffs and one (1) arbitrator shall be chosen collectively by those parties
comprising the defendants) and then the two (2) arbitrators shall mutually agree
upon the third arbitrator. Where no agreement can be reached on the selection of
either a third arbitrator or an arbitrator to be named by either a group of
plaintiffs or a group of defendants, any implicated party may apply to a judge
of the courts of the State of Texas, to name an arbitrator. The location of any
arbitration shall be in the State of Texas. Process in any such action or
proceeding may be served on any party anywhere in the world.

Notice

3.02 Any notice required or permitted to be given by any party will be deemed to
be given when in writing and delivered to the address for notice of the intended
recipient by personal delivery, prepaid single certified or registered mail, or
telecopier. Any notice delivered by mail shall be deemed to have been received
on the fourth business day after and excluding the date of mailing, except in
the event of a disruption in regular postal service in which event such notice
shall be deemed to be delivered on the actual date of receipt. Any notice
delivered personally or by telecopier shall be deemed to have been received on
the actual date of delivery.

Further Assurances

3.03 Each of the parties will execute and deliver such further and other
documents and do and perform such further and other acts as any other party may
reasonably require to carry out and give effect to the terms and intention of
this Agreement.

--------------------------------------------------------------------------------

7

Time of the Essence

3.04 Time is expressly declared to be the essence of this Agreement.

Enurement

3.05 This Agreement will enure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, successors and
permitted assigns.

Assignment

3.06 This Agreement is not assignable without the prior written consent of the
parties hereto.

Counterparts

3.07 This Agreement may be executed in counterparts, each of which when executed
by any party will be deemed to be an original and all of which counterparts will
together constitute one and the same Agreement. Delivery of executed copies of
this Agreement by telecopier will constitute proper delivery, provided that
originally executed counterparts are delivered to the parties within a
reasonable time thereafter.

Applicable Law

3.08 This Agreement is subject to the laws of the State of Texas.

[Remainder of page intentionally left blank.]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Agreement effective as of the
day and year first above written.

    TERAX ENERGY, INC.          By: /s/ J. William Rhea, IV             
 Authorized Signatory          /s/ Bill Chester     Bill Chester           /s/
J. William Rhea, IV     J. William Rhea, IV  


This is page 8 of the Management Stock Pool Agreement dated for reference June
7, 2005 between Terax Energy, Inc. and the shareholders of Terax Energy, Inc.

--------------------------------------------------------------------------------